DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-12, 14 and 21-29 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 21 all of the prior art of record fails to teach or suggest the limitation of claim 1, a computer-implemented method of collecting data for training a load inference model for use in an autonomous driving vehicle (ADV), the method comprising: recording, by the ADV, a set of driving statistics of the ADV during each of a plurality of trips on a road segment, wherein the ADV is manually driven on a the road segment and has a different load during each of the plurality of trips, wherein the ADV performs a plurality of gear shifts during each of the plurality of trips; recording, by the ADV, a total weight of the ADV during each of the plurality of trips; extracting, from the set of driving statistics, a plurality of features of the ADV associated with each of the plurality of gear shifts during each of the plurality of trips, including one or more features at a first time prior to each gear shift from a first gear position a second gear position and one or more features at a second time after the gear shift, wherein the plurality of features are utilized to train the load inference model, wherein the load inference model is a neural network model and is to determine a load of the ADV to dynamically adjust actuator commands of the ADV.
The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Lukevich (US20190025857A1), discloses systems and methods for coordinating and controlling vehicles, for example heavy trucks, to follow closely behind each other, or linking to form a platoon. In one aspect, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, gear ratios on vehicles. A front vehicle can shift a gear which, via a vehicle-to-vehicle communication link, can cause a rear vehicle to shift gears. To maintain a gap, vehicles may shift gears at various relative positions based on a grade of a road.
Another close prior art, Peake (US20200074266A1), discloses automated training dataset generators that generate feature training datasets for use in real-world autonomous driving applications based on virtual environments are disclosed herein. The feature training datasets may be associated with training a machine learning model to control real-world autonomous vehicles. In some embodiments, an occupancy grid generator is used to generate an occupancy grid indicative of an environment of an autonomous vehicle from an imaging scene that depicts the environment. The occupancy grid is used to control the vehicle as the vehicle moves through the environment. In further embodiments, a sensor parameter optimizer may determine parameter settings for use by real-world sensors in autonomous driving applications. The sensor parameter optimizer may determine, based on operation of the autonomous vehicle, an optimal parameter setting of the parameter setting where the optimal parameter setting may be applied to a real-world sensor associated with real-world autonomous driving applications.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Lukevich and Peake with the elements of applicant’s claimed invention, as amended. Thus, claim 1 and its respective dependent claims 2-3, 6, 29 are allowed. Likewise, claims 8 and 21, and the respective dependent claims 9-12, 14, 28 and 21-27 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Weise (US 20200257301 A1) teaches a navigation system may include at least one processor programmed to receive, from a camera, one or more images representative of an environment of a host vehicle; receive a first directional indicator representative of a first target trajectory direction for the host vehicle; and receive a first distance estimate associated with the first target trajectory direction. The processor may analyze the one or more images in view of the received first directional indicator and the received first distance estimate to identify in the one or more images a representation of a first road segment consistent with the first target trajectory direction and the first distance estimate; and generate a planned trajectory for the host vehicle, based at least in part on the first target trajectory direction and the first distance estimate. The planned trajectory may be made to extend along at least a portion of the first road segment. The processor may cause at least one adjustment of a navigational actuator of the host vehicle to cause the host vehicle to navigate relative to the planned trajectory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665